Citation Nr: 1455753	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-08 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, major depressive disorder (MDD), and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel

INTRODUCTION

The Veteran had active naval service from February 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board has also reclassified the Veteran's claim as an acquired psychiatric disability to include schizophrenia, major depressive disorder, and an anxiety disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran has asserted that he has a psychiatric disability that is related to his active service.  Specifically, the Veteran has reported that his alcohol abuse in service was an attempt to self-medicate the symptoms of a psychiatric disability.  

A review of the service treatment records (STRs) shows that the Veteran was treated as an inpatient for alcohol abuse for five months from August/September 1980.  In an August 1981 Report of Medical History, the Veteran reported "nervous trouble."  The Veteran testified in October 2014 that the symptoms of his psychiatric disability, to include self-medication with alcohol, have continued since his separation.  A review of the post-service medical evidence of record shows that the Veteran has received treatment for various mental health diagnoses since his separation from active service.

In light of the Veteran's in-service treatment for alcohol abuse, his statements that he first experienced symptoms of a psychiatric disability in-service and that those symptoms have continued since service, and the post-service medical evidence showing the Veteran to have been diagnosed with several mental health disabilities; the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran testified at his October 2014 hearing that there were missing VA treatment records from the Minneapolis VA Medical Center for the time period from 1982 to 1990.  It appears that in October 2012, VA attempted to obtain all records from the Minneapolis VA Medical Center from January 1982 onward.  VA received records from July 1982 to December 1982, from October 1990 to July 1993, and from February 2010 to October 2012.  There is no indication from the record that the VA Medical Center indicated that those were the only records available.  Therefore, attempts to identify and obtain any outstanding VA Medical Center treatment records from 1982 to the present, to include current treatment records, should be made before a decision is rendered in this case.  

The Board notes that the Veteran asserts, and the record supports, that he received inpatient care at the Great Lake Naval Hospital beginning in August/September 1980.  The Board recognizes that VA submitted a request for STRs for the period between January 1, 1980, and January 31, 1980; however, those dates were incorrect.  It is also important to note that the military branches of service define STRs as outpatient treatment records and discharge summaries of inpatient care only.  STRs do not include full inpatient treatment records.  See VBA Fast letter No. 13-09 (Apr. 26, 2013).  Therefore, the Board finds that attempts should be made to identify and obtain any missing STRs, to specifically include inpatient treatment records, before a decision is rendered in this case.  

Regarding private treatment records, VA issued a request for medical records to the Medical Specialty Center in March 2011.  The record does not indicate that a follow-up request was ever made to that private medical center pursuant to 
38 C.F.R. 3.159(c)(1).  (2014).  Thus, the Board finds that additional efforts to obtain private treatment records should be made before a decision is rendered in this case.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to identify and obtain any outstanding STRs, to specifically include in-service inpatient treatment records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Undertake appropriate development to identify and obtain any outstanding, pertinent post-service medical records, to specifically include VA Medical Center treatment records from 1982 onward and any private records identified by the Veteran.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current present psychiatric disabilities.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and a review of the record, the examiner should first identify any psychiatric disabilities currently present, or present during the pendency of the appeal.  

The examiner should then provide an opinion as to whether there is a 50 percent or better probability any identified psychiatric disability is etiologically related to the Veteran's active service, to include his inpatient treatment for alcohol abuse therein.  In forming the opinion, the examiner should consider the Veteran's reports of unremitting psychiatric symptoms since service.  A rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination report and medical opinions comport with this remand and undertake any other development found to be warranted.

5.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




